Title: Benjamin Austin to Thomas Jefferson, 19 February 1818
From: Austin, Benjamin
To: Jefferson, Thomas


                    
                        Sir
                        Boston 
              Feby 19 1818
                    
                    Convinced that in your retirement, the concerns of your country arrest your attention, & as the most efficacious mode for the punishment of Criminals, has excited the consideration of many important States in the Union, I am induced to enclose a paper containing some remarks on this subject. Being sensible they are “not free from objections,” I more readily Submit them to your candid perusal.—It is a subject, that calls for the most deliberate investigation, in order, that some uniform System should be adopted, adequate to the purpose of checking those enormities which are dayly practiced—The Evils are dayly increasing, & unless  speedily stoped by the wisdom & energies of Goverment, must excite the most alarming apprehensions—you will be pleased to excuse my presumption in enclosing these remarks, but Knowing your anxious desire to benefit Society, I must rely on your usual candor in the examination.—By the assistance of such characters whose patriotism & faithfulness are so highly appreciated, I cannot but hope, that some mode will be adopted, as not only to deter Criminals from their vicious pursuits, but secure society from the further outrages of the desperate & dissolute by suitable punishment.—
                    The situation of our Country, though highly estimated in Europe, yet the measures to be adopted, are essential to the continuance of the blessings we enjoy—The more we experience the happy result of our Independance in the advancement of our national Character, the more circumspect ought we to be in such pursuits, as will have a tendency to prolong it.—How far monied Institutions (under the denomination of Banks) are beneficial, are questions of the greatest magnitude—Fictitious Capitals are injurious to a Commercial nation, as thy they give an appearance of Wealth, while the reality may be deceptive—They lead to speculations founded on visionary projects, & oftentimes leave the interprizing, in the most abject state of ruin & desperation.—The Bank of the united States has prolonged a connection between england & the United States of importations of foreign manufactures, which must eventually prove injurious to our own, by the facility of negotiations through this medium. These funds will be dayly remitted for the payment of goods, & being consider’d as the general deposit of the american merchants, the shares will always demand a high price in England—Thus in time, the whole capital (35,000000) will be held by English Capitalists, as the original american subscribers will be induced to sell out to them—This   powerfull monied machine being under the controul of English Capitalists (acting by their Agents in this Country,) it is feared will produce such a preponderancy of mercantile influence, as to bear down  every other establishment—pe& controul every meas used by the goverment to restrain it.—
                    This Bank also has an extensive operation, as it relates to the public Debt—For the certificates of this Debt, are now signed by the president & Cashier of the respective branches—The president of the United States, is thereby depriv’d (as  formerly) of his nomination of the Certyifying Officer & the Senate of their approbation.—Persons therefore   are acting in behalf of the united States by their signatures, who are altogether beyond the controul of the constituted authorities, originally contemplated at the time of establishing the Loan Offices—no Bonds are requir’d, & no removal can take place in case without consent of the Directors—If the institution is consider’d by some states as unconstitutional, is it proper that the public Creditors should hold their certificates under this doubtfull tenure? If originally wrong, can any procedings become valid?
                    I hope Sir you enjoy your health, & may you long live to promote the Welfare of your Country, & though retired from the active concerns of Official duties, may your watchful Eye still pervade the various concerns, on which the happiness of the United States must eventually depend—
                    
                        With sentiments of the highest respect I have the honor to subscribe myself Your Obed sert
                        Benjn Austin
                    
                